UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                Criminal No. 08-0242 (PLF)
                                    )
GREGORY JOEL SITZMANN,              )
                                    )
      Defendant.                    )
___________________________________ )


                          MEMORANDUM OPINION AND ORDER

               On June 12, 2014, there was filed on the docket of the Court as Docket No. 245 a

pro se motion in which the defendant, Gregory Joel Sitzmann, requested the Court to consider

additional evidence in deciding his motion under Rule 29 and Rule 33 of the Federal Rules of

Criminal Procedure and his motion requesting certain grand jury transcripts.

               On November 18, 2014, the Court issued an Opinion and Order (Docket No. 252)

denying Mr. Sitzmann’s request for grand jury transcripts and a separate Opinion and Order

(Docket No. 253) denying his motion for judgment of acquittal or for a new trial. In footnote 5

of the Court’s Opinion denying his request for grand jury transcripts (Docket No. 252), the Court

referenced Mr. Sitzmann’s pro se motion (Docket No. 245) requesting it to consider additional

evidence, although it failed to identify the pro se motion with its docket number. See Docket

No. 252 at 5 n.5. In that footnote, the Court stated that it had considered two of the attachments

to Mr. Sitzmann’s pro se motion in connection with his motion seeking grand jury transcripts

and noted that the other documents were not relevant to that motion. Id. The Court did,

however, consider the arguments set forth in Mr. Sitzmann’s pro se motion (Docket No. 245) in
evaluating both motions decided on November 18, 2014. Accordingly, Mr. Sitzmann’s motion

requesting the Court to consider additional evidence in deciding his motion under Rule 29 and

Rule 33 of the Federal Rules of Criminal Procedure and his motion requesting certain grand jury

transcripts is hereby GRANTED.

              SO ORDERED.



                                                           /s/______________________
                                                           PAUL L. FRIEDMAN
DATE: November 20, 2014                                    United States District Judge




                                               2